     Case 1:19-cr-00027-FPG-HKS Document 6 Filed 12/13/18 Page 1 of 1



                                                                0^-'riLEO
UNITED STATES DISTRICT COURT                                             DEC 13 2018
WESTERN DISTRICT OF NEW YORK
                                                                 A-Vr^..,..            -v^A

UNITED STATES OF AMERICA,


V.                                                          ORDER


Timpanaro, James,                                           0209 1:18-00175M-001


                              Defendant.




       It is hereby ordered that the defendant be released to the custody of a representative ofthe

Department of Veteran's Affairs for residential treatment on Monday, December 17, 2018 at

9:00 a.m.



       SO ORDERED.




                                                            H. Kenneth SchroecKer, Jr.
                                                            U.S. Magistrate Jndge

DATED:        December ^ 3 ,2018
              Buffalo, New York
